Dear Mr. Deshotels:
You have requested an opinion of the Attorney General, in your capacity as City Attorney for the Town of Oberlin ("Town"), regarding vacation pay for Town employees.  You specifically ask whether Town employees may be compensated for earned vacation days which are not taken during the course of the year.
This issue has been previously addressed by this office in Opinion Number 80-934.  Therein, it was concluded that a public employer may only compensate an employee for unused annual leave if, due to the exigencies of his employment, the employee is unable to take a vacation.  This situation should be documented and approved by the appropriate departmental director. In addition, the employee should be compensated for unused annual leave on an hour-for-hour basis.
This opinion is limited to the specific facts and circumstances presented in your request.  Other factual scenarios shall be considered on a case by case basis.
Should you have any additional questions concerning this matter, please do not hesitate to contact me.
With kindest regards, I am
Very truly yours,
 RICHARD P. IEYOUB
Attorney General
                              By: ___________________________  ROBERT E. HARROUN, III
Assistant Attorney General
RPI/Rob, III/cla
Date Received:
Date Released: